Action to recover damages for personal injuries sustained by the infant plaintiff in falling from the top of a coal bin into an areaway in the street in front of premises owned by the defendant, and by plaintiff, Patrick Conway, for loss of services. Determination of the Appellate Term and judgment of the City Court unanimously reversed and the complaint dismissed, with costs to the defendant-appellant in all courts. (See Walker v. Bachman, 268 N. Y. 294; Tymon v. M. L. S. Construction Co., Inc., 262 id. 161.) Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.